ALLOWABILITY NOTICE
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The applied prior art references of record (Dunsky, Graves, and Shuichi) do not disclose and reasonably suggest, alone or in any combination, the following limitation of claim 1 (in combination with the rest of the limitations of claim 1):
“controlling the arrangement of said reflection areas to establish the predetermined transverse power distribution of the focused laser beam at the working plane of the metallic material as a function of the area of the working plane of the metallic material or a current direction of the working path on the metallic material;…
(i) automatically adjusting the position of the optical axis of propagation of the laser beam as a function of the detected current position or of a detected current translation direction of the axis of the assist gas flow so as to maintain the optical axis of propagation of the laser beam directed along the working path.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20110049764 A1 discloses a substrate cutting apparatus includes a stage configured to support a substrate, a first laser generator configured to emit a first laser beam toward the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        011922